Letton, J.
This is an appeal from an order of the district court affirming the action of the village board of Springfield granting the applicant, Frank Zimmerman, a license to sell intoxicating liquors.
At the hearing it was stipulated that all the 31 names which appear upon the petition were upon the petition at the time of filing, except that of Mrs. Fackler, which Avas added on April 28, 1913; that the remonstrator is a practicing attorney of Omaha, and has never lived in Springfield or in Sarpy county; that at the last preceding municipal election the question of license or no license AA’as submitted to a vote of the electors and the license proposition carried by the requisite legal Arnte.
The principal objections made are that .sufficient notice of the hearing was not given, and that 30 qualified freeholders had not signed the petition. It appears that when the notice was published 30 names Avere signed to the petition. After the publication had been begun one signer Avithdrew his name, but before the license Avas granted the name of another qualified signer' Avas affixed. This was sufficient. Livingston v. Corey, 33 Neb. 366; In re Hartwig, 91 Neb. 779.
After alloAving the AArithdrawal, the names of 30 persons Avere left on the petition at the time of the hearing. It was stipulated that 22 of the signers were resident freeholders. This left only 8 persons Avhose qualifications Avere in dispute, whose names Avere numbered respectively, 1, 3, 4, 14, 20, 23, 24, 27, as they appear in the petition. The county clerk and e<r- officio register of deeds was called and asked whether he had made an examination of the *549deed records of the county for the purpose of ascertaining whether or not real property in the village of Springfield stands at the present time in the deed records of Sarpy county in the names of each of 21 signers of the petition (including the eight persons whose qualifications are in dispute). He answered that he had; that this examination was made on Monday of that week, and that no filings had since been made affecting the title; that he took up each name separately and .made the examination. Original deeds of real estate in the village to four of the eight persons were produced at the hearing. It was also stipulated that another was an heir at law of a deceased freeholder who died intestate seized of real estate in the village of Springfield, and that he is a resident of the village. Three others each testified that he owned real estate in .Springfield, and that he was a resident of the village. It was also stipulated that the remaining'signer was a resident of the village. There was no evidence on the other side. It Avas contended that, because one of the signers became a resident on the day he signed the petition, lie was not qualified so to do. The essential qualification is l)ona fide residence, and it is unnecessary that the signer has not acquired such a residence as would permit him to be a legal voter. The evidence shows this man had long been a resident of the county and Avas a resident in good faith of the village.
It is true that as to one signer, who is stipulated to be a resident, the evidence as to his ownership of real estate is not of much Aveiglit, but Ave think that, in the absence of anything to the contrary, there Avas sufficient to malee a prima facie case as to him. In re MacRae, 75 Neb. 757.
Considering the whole case, Ave are satisfied that the district court did not err in affirming the action of the village board. Its judgment is therefore
Affirmed.
Barnes, Fawcett and Hamer, JJ., not sitting.